Citation Nr: 1455905	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1968 to April 1970, and in the U.S. Air Force from November 2001 to September 2002, February 2003 to October 2003, and August 2006 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective May 10, 2010.  The Veteran appealed with respect to the propriety of the initially assigned rating.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an August 2011 VA examination report, which was considered in the May 2012 supplemental statement of the case, and the Veteran's representative's September 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an initial compensable rating for his bilateral hearing loss so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

A review of the Veteran's claims file indicates that records from the VA Medical Center (VAMC) in St. Louis, Missouri, remain outstanding.  Specifically, during VA treatment in October 2009, a VA audiologist noted that the Veteran's hearing loss would be retested annually.  Additionally, during treatment in September 2011, the Veteran reported that he had a VA appointment scheduled in December 2011 for a hearing aid evaluation, and in an April 2012 statement, the Veteran indicated that he was now wearing hearing aids in both ears that had been provided by the VA Medical Center.  Significantly, however, to date, the most recent VA treatment records on file related to this disability are dated in September 2011.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the St. Louis, Missouri VAMC, dated from September 2011 to present.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

The Board also finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss is necessary in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA audiological examinations in August 2010 and October 2011.  Significantly, however, in an April 2012 statement, the Veteran reported that his hearing loss symptomatology continues to worsen.  

Moreover, both the Veteran and his representative have asserted that the most recent October 2011 VA examination was inadequate.  Specifically, the Veteran has reported that the October 2011 VA examination was insufficient insofar as he found the test itself to be confusing, he felt rushed to answer the questions, and he could not hear the questions being asked.  See Veteran's May 2012 VA Form 9.  Additionally, the Veteran's representative contends that the October 2011 VA examination was inadequate insofar as the controlled speech discrimination test results were invalid for rating purposes.  See Veteran's Representative's statements dated July 2012 and September 2014.  In this regard, the Board notes that, although the October 2011 puretone test results were found to be valid for rating purposes, the speech discrimination scores were found to be invalid for rating purposes.  See October 2011 VA examination report.  The examiner also indicated that the use of speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  In providing this opinion, the examiner reported that the Veteran's responses were not the typical responses of a hearing impaired patient.  Rather, the Veteran's responses were grossly phonetically dissimilar (i.e., he responded with "grain" for "mess," "blue" for "jar," "whiz" for "name," and "horse" for "toad").  

Accordingly, in light of the fact that the most recent examination report of record is now more than three years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology or his additional treatment to date, as well as the fact that the Veteran and his representative have raised concerns regarding the adequacy of the most recent VA examination, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

In this regard, the Board observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for bilateral hearing loss, including copies of any audiometric test results, from the St. Louis, Missouri VA Medical Center, dated from September 2011, forward.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining all outstanding records, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS electronic files) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should address the appropriateness of using speech discrimination scores for the Veteran.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

Finally, the examiner should describe the functional effects caused by the Veteran's bilateral hearing loss, and the degree of occupational impairment attributable to such disability.  

A complete rationale must be provided for all opinions rendered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

